Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8of First Solar, Inc. of our reportdated February 19, 2010 relating to the consolidated financial statements, financial statement schedule and the effectiveness of internal control over financial reporting of First Solar, Inc., which appears in First Solar's Annual Report on Form 10-K for the year ended December 26, 2009. /s/ PricewaterhouseCoopers LLP Phoenix, Arizona June 2, 2010
